                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

DARRYL BROWN,

                       Plaintiff,                    Case No. 2:19-cv-140
v.                                                   Honorable Janet T. Neff
TYNNE BEAUDRY et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a former state prisoner under 42 U.S.C.

§ 1983. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996)

(PLRA), the Court is required to dismiss any prisoner action brought under federal law if the

complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief from a defendant immune from such relief. 28 U.S.C. § 1915(e)(2). The Court

must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972),

and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss

Plaintiff’s federal claims against Defendant Thompson for failure to state a claim. The Court will

dismiss Plaintiff’s state-law claims against Defendant Thompson without prejudice. The Court

also will dismiss Plaintiff’s conspiracy claim against all Defendants. Plaintiff’s retaliation and

Eighth Amendment claims against Defendants Beaudry, Menard, Bradley, and Veau remain in the

case.
                                             Discussion

               I.      Factual Allegations

               Plaintiff presently is on parole. The events about which he complains, however,

occurred when he was incarcerated with the Michigan Department of Corrections (MDOC) and

housed at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

Plaintiff sues the following URF officials: Correctional Officers Tynne Beaudry, (unknown)

Menard, and (unknown) Veau; Custody Officer Colin Bradley; and Resident Unit Manager

S. Thompson.

               Plaintiff alleges that, in early 2019, he injured his back while lifting weights. He

was medically bed-ridden and scheduled to have surgery. During this time, health care had to

hand-deliver his medications, due to his limited capacity to walk. Specifically, Plaintiff had to use

a walker to get to the bathroom or shower, but he took a long time to get to his destination and

could not walk longer distances. Plaintiff also was provided a medical detail for meals-in, and

food service delivered his meals to his housing unit and bunk area. Plaintiff had no difficulties

with first-shift officers ensuring that his food and medications were properly delivered to his bunk.

               On March 23, 2019, Defendants Beaudry and Menard, who were officers on second

shift, began to force Plaintiff to walk to the unit lobby to get his pain medications and food trays.

At about 5:00 p.m. on March 23, Defendant Menard went to Plaintiff’s bunk and told him that he

needed to come to the lobby to get his food tray if he wanted to eat. When Plaintiff did not show

up in the lobby, Defendant Menard returned to Plaintiff’s cell and advised Plaintiff that Defendant

Beaudry said that, if Plaintiff did not come to get his tray, the food tray would be sent back.

Plaintiff tried to explain that he was in too much pain and could not walk that far until he had his

medications. Menard repeated that Plaintiff had to go to the lobby.



                                                 2
               Plaintiff wrote a note to the chow-hall sergeant, Sergeant Bawks, explaining that

Defendants Beaudry and Menard were refusing to deliver Plaintiff’s food tray. Plaintiff gave the

note to another prisoner to deliver. After receiving the note, Sergeant Bawks went to the housing

unit and talked to Menard and Beaudry, after which they arranged for a prisoner to deliver the food

tray to Plaintiff. When Bawks left the unit, Defendant Menard went to Plaintiff’s cell and stated

in a threatening tone, “So that’s the wa[y] you want to play it huh?” (Compl., ECF No. 1,

PageID.5.)

               At about 8:30 p.m., when Nurse Maria (not a Defendant) came to deliver Plaintiff’s

pain medication, Defendants Beaudry and Menard prevented her from bringing Plaintiff’s

medication to his cell. Defendant Menard came to Plaintiff and told him that, if he wanted his

medication, he must report to the lobby. Plaintiff was in severe pain, so he forced himself to walk

to the lobby, which is much further away than the bathroom or shower. Plaintiff took a long time

to get there, and his injury and pain were exacerbated. When he arrived, Plaintiff asked Nurse

Maria if Defendants Beaudry and Menard were the ones who prevented her from delivering his

medications. She responded that they were. Beaudry overheard the question and answer and

became verbally abusive, ordering Plaintiff to leave the lobby. However, Nurse Maria stopped

Plaintiff from leaving while she attempted to address the problem.

               Plaintiff filed a Step-I grievance on March 24, 2019. The following day, he learned

that Defendant Beaudry had issued a Class-II misconduct charge against him for disobeying a

direct order. Defendant Thompson held an administrative hearing on the misconduct charge on

March 27, 2019. Plaintiff submitted a written defense, alleging retaliation, and he asked to have

the video reviewed. Thompson refused to accept the defense, stating that it was only a Class-II

hearing and the defense was unnecessary. Plaintiff was found guilty of the misconduct charge and



                                                3
given sanctions. A few days later, Defendants Beaudry and Menard had Plaintiff moved to a worse

housing unit (A-Unit), instead of to a medical unit (E-Unit), which housed disabled prisoners.

               In the interim, on March 25, 2019, at about 8:30 p.m., Nurse Maria came again to

deliver Plaintiff’s medications. Defendants Beaudry and Menard again refused to allow the nurse

to deliver them. Defendant Menard came to Plaintiff’s bunk and told him that he needed to walk

to the lobby, because Menard was not bringing the nurse to Plaintiff. Plaintiff explained that he

was in severe pain and could not walk to the lobby. Menard again told Plaintiff that, if he wanted

his medications, he had to go to the lobby. A bit later, Defendant Veau came to Plaintiff’s cell and

told him the same thing. Defendants Menard and Veau then told the nurse to leave the unit without

delivering Plaintiff’s pain medications. Plaintiff suffered extreme pain all night and could not

sleep. He filed a grievance the next day.

               On March 26, at about 8:30 p.m., Defendant Bradley came to Plaintiff’s bunk and

ordered him to come to the lobby for his medications. Plaintiff tried to explain his problem and

asked Bradley to escort the nurse to the unit. Bradley responded, “No, Menard already warned me

about you[.”] (Id., PageID.8.) Bradley walked away. Bradley returned a few minutes later,

advising Plaintiff that, if he did not come to the lobby, Bradley would inform the nurse that Plaintiff

had refused his medications. Plaintiff again requested the medications be delivered, and Bradley

again refused. Bradley returned for a third time a few minutes later to inform Plaintiff that the

next time the nurse came to the unit and Plaintiff did not appear in the lobby, he would be issued

a ticket for disobeying a direct order. Plaintiff again experienced a sleepless night due to the pain.

He filed a grievance on March 27, 2019.

               On April 11, 2019, Plaintiff wrote a complaint to the Deputy Warden of Housing,

complaining that the hearing investigator had refused to provide him a copy of the hearing packet



                                                  4
so that he could appeal. Around this time, Plaintiff also wrote a complaint to the Warden’s

administrative assistant about his medical condition and about being moved to A-Unit in retaliation

for his complaints. Shortly thereafter, Plaintiff was moved to E-Unit, where he remained until he

was transferred to another facility in late April and subsequently released on parole on May 7,

2019.

               Plaintiff alleges that Defendants Menard, Beaudry, Veau, and Bradley conspired to

retaliate and retaliated against him for filing grievances or making complaints, in violation of the

First Amendment. He also claims that these Defendants were deliberately indifferent to his serious

medical needs, in violation of the Eighth Amendment. In addition, Plaintiff contends that

Defendant Thompson deprived him of due process in his misconduct hearing. Plaintiff alleges

that Defendants also committed the state torts of gross negligence and intentional infliction of

emotional distress.

               Plaintiff seeks declaratory relief, together with compensatory and punitive

damages.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim



                                                  5
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A. Conspiracy

                Plaintiff contends that Defendants Menard, Beaudry, Veau, and Bradley conspired

to deprive him of his rights under the First and Fourteenth Amendments. A civil conspiracy under

§ 1983 is “an agreement between two or more persons to injure another by unlawful action.” See

Hensley v. Gassman, 693 F.3d 681, 695 (6th Cir. 2012) (quoting Hooks v. Hooks, 771 F.2d 935,

943-44 (6th Cir. 1985)). The plaintiff must show the existence of a single plan, that the alleged

coconspirator shared in the general conspiratorial objective to deprive the plaintiff of a federal
                                                   6
right, and that an overt action committed in furtherance of the conspiracy caused an injury to the

plaintiff. Hensley, 693 F.3d at 695; Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011).

Moreover, a plaintiff must plead a conspiracy with particularity, as vague and conclusory

allegations unsupported by material facts are insufficient. Twombly, 550 U.S. at 565 (recognizing

that allegations of conspiracy must be supported by allegations of fact that support a “plausible

suggestion of conspiracy,” not merely a “possible” one); Fieger v. Cox, 524 F.3d 770, 776 (6th

Cir. 2008); Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003); Gutierrez v. Lynch, 826 F.2d

1534, 1538 (6th Cir. 1987).

               Plaintiff’s conspiracy claim is barred by the intracorporate conspiracy doctrine.

The intracorporate conspiracy doctrine states that “if all of the defendants are members of the same

collective entity, there are not two separate ‘people’ to form a conspiracy.” Hull v. Cuyahoga

Valley Joint Vocational Sch. Dist. Bd. of Ed., 926 F.2d 505, 510 (6th Cir. 1991). The Sixth Circuit

repeatedly has applied the doctrine to claims under 42 U.S.C. § 1985(3). Johnson v. Hills & Dales

Gen. Hosp., 40 F.3d 837, 839-40 (6th Cir. 1994) (quoting Hull, 926 F.2d at 510). Recently, in

Jackson v. City of Cleveland, 925 F.3d 793, 817-19 (6th Cir. 2019), the Sixth Circuit concluded

that the intracorporate conspiracy doctrine applies to § 1983, as well as § 1985. As a result, unless

members of the same collective entity (such as the MDOC) are acting outside the scope of their

employment, they are deemed to be one collective entity and not capable of conspiring. Jackson,

925 F.3d at 819; see also Novak v. City of Parma, ___ F.3d ___, No. 18-3373, 2019 WL 3403893,

at *11 (6th Cir. July 29, 2019).

               Here, all Defendants are members of the same collective entity (the MDOC) who

work at the same divisional location (URF). Plaintiff does not even allege, much less show, that

Defendants were acting outside the scope of their employments. The “scope of employment”



                                                 7
limitation “recognizes a distinction between collaborative acts done in pursuit of an employer’s

business and private acts done by persons who happen to work at the same place.” Johnson, 40

F.3d at 840. “The mere ‘fact that two or more agents participated in the decision or in the act itself

will normally not’ suffice to create a conspiracy.” Id. (quoting Dombrowski v. Dowling, 459 F.2d

190, 196 (7th Cir. 1972)). In addition, “simply joining corporate officers as defendants in their

individual capacities is not enough to make them persons separate from the corporation in legal

contemplation.” Harris v. Bd. of Educ., 798 F. Supp. 1331, 1346 (S.D. Ohio 1992). Instead, a

plaintiff must allege that the defendants “acted other than in the normal course of their corporate

duties.” Id.

               Plaintiff alleges no facts suggesting that Defendants were acting outside the normal

course of their duties, however improperly he believes they may have been exercising those duties.

Plaintiff therefore does not establish the exception to the intracorporate conspiracy doctrine for

actions taken outside the scope of employment. As a consequence, Plaintiff’s conspiracy claim

under § 1983 is barred under the intracorporate conspiracy doctrine.

                       B. Procedural Due Process—Defendant Thompson

               Plaintiff alleges that Defendant Thompson deprived him of due process in his

Class-II misconduct hearing review. He argues that Thompson refused to review the video and

refused to consider Plaintiff’s written statement in defense.

               A prisoner does not have a protected liberty interest in prison disciplinary

proceedings unless the sanction “will inevitably affect the duration of his sentence” or the resulting

restraint imposes an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” See Sandin v. Conner, 515 U.S. 472, 486-87 (1995). Under Michigan

Department of Corrections Policy Directive 03.03.105, ¶ B, a Class I misconduct is a “major”

misconduct and Class II and III misconducts are “minor” misconducts. A minor misconduct
                                                  8
conviction does not implicate the due process clause. The Sixth Circuit routinely has held that

misconduct convictions that do not result in the loss of good time are not atypical and significant

deprivations and therefore do not implicate due process. See, e.g., Ingram v. Jewell, 94 F. App’x

271, 273 (6th Cir. 2004); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003); Green v.

Waldren, No. 99-1561, 2000 WL 876765, at *2 (6th Cir. June 23, 2000); Staffney v. Allen, No. 98-

1880, 1999 WL 617967, at *2 (6th Cir. Aug. 12, 1999). Plaintiff therefore fails to state a due

process claim against Defendant Thompson based on Thompson’s allegedly improper handling of

the Class-II misconduct proceeding.

               Plaintiff raises no other constitutional claim against Defendant Thompson. He

argues, however, that Defendant’s conduct violated various state tort laws. Claims under § 1983

can only be brought for “deprivation of rights secured by the constitution and laws of the United

States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924 (1982). Section 1983 does not provide

redress for a violation of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton

v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994). Plaintiff’s assertion that Defendant Thompson

violated state law therefore fails to state a claim under § 1983.

               Moreover, to the extent that Plaintiff seeks to invoke this Court’s supplemental

jurisdiction over his state-law claim against Defendant Thompson, the Court declines to exercise

jurisdiction. In determining whether to retain supplemental jurisdiction, “[a] district court should

consider the interests of judicial economy and the avoidance of multiplicity of litigation and

balance those interests against needlessly deciding state law issues.” Landefeld v. Marion Gen.

Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993). Ordinarily, where a district court has exercised

jurisdiction over a state-law claim solely by virtue of supplemental jurisdiction and the federal

claims are dismissed prior to trial, the court will dismiss the remaining state-law claims. Id.; see



                                                  9
also Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006). Dismissal, however,

remains “purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009)

(citing 28 U.S.C. § 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th

Cir. 2012). Here, the balance of the relevant considerations weighs against the continued exercise

of supplemental jurisdiction over Defendant Thompson. Accordingly, Plaintiff’s state-law claim

against Defendant Thompson will be dismissed without prejudice.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s federal claims against Defendant Thompson will be dismissed for

failure to state a claim, under 28 U.S.C. § 1915(e)(2). Plaintiff’s state-law claims against

Defendant Thompson will be dismissed without prejudice. The Court will also dismiss, for failure

to state a claim, Plaintiff’s conspiracy claim against the remaining Defendants.       Plaintiff’s

retaliation and Eighth Amendment claims against Defendants Beaudry, Menard, Bradley, and

Veau remain in the case.

               An order consistent with this opinion will be entered.



Dated:    August 20, 2019                            /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                               10
